DETAILED ACTION
This communication is responsive to the application and amended claim set filed October 1, 2019.  Claims 1-10 are currently pending.
Claims 3 and 7-9 are amended via the Examiner’s Amendment set forth below to correct non-substantive stylistic informalities.
Claims 1-10 are ALLOWED.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is the national stage entry of PCT/IB2018/052442, filed April 9, 2018, which claims priority to IN 2016-21034855, filed April 12, 2017.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 3, line 2, the comma after “diethylaluminum chloride” should be deleted (“… selected from the group consisting of diethylaluminum chloride and ethylaluminum dichloride.”).
In claim 7, line 2, the comma after “hexane” should be deleted (“… selected from the group consisting of hexane and isopentane.”).
In claim 8, line 3, the space between “cm” and the period at the end of the sentence should be deleted.
In claim 9, line 2, the comma after “(Br2)” should be deleted (“… selected from the group consisting of bromine (Br2) and chlorine gas.”).

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-10 are allowed over the closest prior art references, Gronowski (WO 01/85810) and Serniuk et al. (US 3,009,904).  Gronowski teaches a process for the polymerization of isoprene and isobutylene to form butyl rubber, then quenching the polymerization reaction with ethanol.  (Ex. 1, p. 5, lines 13-22.)  The teachings of Gronowski correspond to the recited steps (a) and (b).  Serniuk teaches a process of halogenating and isolating butyl rubber.  (Ex. 3, col. 3, lines 32-64.)  The teachings of Serniuk correspond to the recited steps (g) and (h).
However, neither prior art reference teaches the process of the present claims.  In particular, neither Gronoski nor Serniuk teaches the steps of adding a second fluid medium to the polymerized monomers, adding water to form a biphasic solution of an aqueous phase and an organic phase, and separating the organic phase from the biphasic solution.  In addition, after a thorough and complete search, the examiner cannot find prior art teaching or fairly suggesting such a separation process for the purification of butyl rubber.  For this reason, the present claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763